Title: From Thomas Jefferson to Albert Gallatin, 29 December 1803
From: Jefferson, Thomas
To: Gallatin, Albert


               Candidates for the office of Keeper of the Light house at Smith’s point
               William Mountague. owns the land adjacent, an Antirepublican therefore inadmissible.
                Lancelot L. Edwards. lives near Smith’s Point. recommendd by mr Taliaferro. is he republican? is he sober? and careful & stationary at his residence? 
                Thomas Robinson. lives near the place. recommendd by mr Taliaferro & Genl. Mason. an old sea-captain. this is a good recommendation, but same questions as respecting Edwards
               Joseph Jones Monroe, brother of Colo. Monroe. his child inherits the very land on which the light house is built, & he will live in the house belonging to it. he was known to me about half a dozen years ago. he is republican. I did not think him then a careful man, & the nature of his business (a lawyer) made him not stationary.
                Wm. Nelms. lives ¾ of a mile off. recommended by Doctr. Jones as republican, honest and diligent. is he also sober?
               Th:J. to mr Gallatin.            Dec. 29. 03.
               The above is a list of the candidates for Smith’s point. if the 3d. stands otherwise on an equal footing with the last, his being a sea-captain is in his favor. he seems very illiterate, which perhaps is not material. Dr. Jones probably knows them all. will you have a conversation with him on a view of the whole, and settle between you the one most preferable?
            